Lumpkin, J.
1. While the charges of the court complained of were not in all respects accurate, and were to some extent subject to criticism, when viewed in connection with the entire charge, and with the evidence, they are not such as to require a new trial.
2. The other rulings complained of do not contain reversible error.
3. The verdict was supported by the evidence, and there was no error in overruling the motion for a new trial.
4. The judgment having been affirmed on the main bill of exceptions, the cross-bill of exceptions is dismissed.

All the Justices concur.